Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/01/2021 has been entered.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-8 and 14  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. ( US Patent Application Publication 2018/0063865)
Regarding Claims 1 and 14 Islam et al. discloses a mobile  device/ method for use in a mobile telecommunications system, the mobile  device comprising a a transceiver, and processing circuitry configured to( see [0066] FIG. 9A illustrates an embodiment method 900 for signaling low latency traffic, as may be performed by a base station or eNB): 

identify whether second data other than the first data is to be transmitted to a second mobile device in the second time period in the transmission frame; and ( see fig. 9A, see [0066] step 920, where the base station transmits second data to a second UE on at least a portion of the first resources) ; 
 in a case that the processing circuitry identifies that the second data is to be transmitted: control the transceiver to, transmit, the second data in second resources, comprising  a set of re-allocated resources selected from the first allocated resources, the second data being transmitted in a selected time period within the second time period in the transmission frame; and  (see fig. 9A, see [0066] step 920, where the base station transmits second data to a second UE on at least a portion of the first resources);  
after transmission of the second data is completed, inserting a second control channel in the transmission frame and control the transceiver to transmit, second control information in a second channel of the transmission frame, the second control information notifying the first mobile device of a transmission of data other than the first data in the set of re-allocated resources originally allocated for transmission of the first data (.see [0051-52] transmitting additional control signaling within the resources that would otherwise be allocated for data within the latency tolerant TB. When a low latency traffic indicator is signaled via the resources reserved for control signaling, it is assumed that the indicator signaled is provided within a control channel region or a control resource set configured in some symbol(s) of a slot which is not used for data transmission. For example, different control messages may be used to indicate low latency and latency tolerant traffic when low latency traffic (e.g., URLLC traffic) arrives.  REs used for collective indication such as a collective indicator 712 shown in FIG. 7D may puncture( reads on insert)  regular eMBB data, which together with other punctured data may be transmitted later. see [0066] Subsequently, the method 900 proceeds to step 930, where the base station signals to the first UE that the first transmission scheduled on the first resources is modified.  The signaling may indicate the presence of the second data on the first resources.). 
the second control channel is not inserted in the transmission frame in a case that the identifying indicates that the second data is to not be transmitted( see fig. 5A, see [0051-53] Alternatively, a single control message may be used to indicate low latency and latency tolerant traffic at the end of a latency tolerant UE scheduling interval.  Signaling of the low latency traffic may be explicit or implicit.)
Regarding Claim 2 Islam et al. discloses everything as applied above (see claim 1). 
 	wherein the first time period is a time period at the beginning of the transmission frame  and the second control information is transmitted in the second control channel in  a time period between the end of the first time period and the end of a transmission frame (see fig. 4-7, fig. 7D, 712  collective indicator , control information at the end, see [0049] The mini-slot 404 may start at the first symbol of a latency tolerant slot, or the latency tolerant control 402 and reference signal may fully occupy the first symbol, and the mini-slot 404 may start at the second symbol. See [0051] see [0051-52] transmitting additional control signaling within the resources that would otherwise be allocated for data within the latency tolerant TB. When a low latency traffic indicator is signaled via the resources reserved for control signaling, see 5A, 506, indicator sequence, control channels). 
 Regarding Claim 3 Islam et al. discloses everything as applied above (see claim 1). 
wherein the second control information notifies the first mobile device that the transmissions for the first data in the set of re-allocated resources have been replaced by transmissions for other data(see fig. 5A, section 506 indicator sequence, see[0054] An indicator sequence 506 may identify time and frequency resources reserved for mini-slot signaling.  Here it implies that indication signaling may provide information about which of the configured time-frequency resources are actually used for low latency data transmission. )
 Regarding Claim 4 Islam et al. discloses everything as applied above (see claim 1). 
wherein the second control information notifies the first mobile device  unit that the set of re-allocated resources have been allocated to another data transmission and that a transmission rate for the transmission of the first data has been adapted for transmitting at least part of the first data in the second time period to accommodate for loss of the set of re-allocated resources’ (see [0055], the control information is given and accommodates for reallocated resources.  FIG. 5B illustrates an embodiment of latency tolerant code block mapping.  In this example, the minimum frequency-domain granularity available for scheduling low latency and latency tolerant traffic is the same.  This permits low latency traffic to be scheduled within the boundary of a single latency tolerant TB, which can reduce signaling overhead by ensuring that a low latency transmission only affects a single latency tolerant TB.)
 Regarding Claims 5 Islam et al. discloses everything as applied above (see claim 4).
decoding by the first mobile device, the transmission of the first data in the remaining allocated resources, the remaining allocated resources being the first allocated resources which are not also comprised in the set of re-allocated resources, wherein the decoding comprises:
 using a first transmission rate for the transmission of the first data up to a certain time on or before the start of the selected time period (see [0036]   a base station may schedule a first transmission of first data (e.g. latency tolerant data) to a first UE on first resources, and transmit second data (e.g. low latency data) to a second UE on a portion of the first resources.  )  and 
	using a second transmission rate for the transmission of the first data after the certain time until the end of the second time period (see [0056] resources are reallocated at different transmission rates. A single bit indication may be used to indicate the presence or absence of URLLC (ultra-reliable low latency communication), or the presence or absence of a threshold amount of URLLC, either for the entire latency tolerant TB or in an individual portion of the latency tolerant TB.  FIG. 5B illustrates an embodiment indication of low latency traffic.  This example is also a post-indication example.  One field may be utilized to indicate the number of CBs punctured. The latency tolerant TTU can be subdivided into an integer number of mini-slots.  Further quantization levels may also be possible, e.g., CB 25% punctured, 50% punctured etc.  see also [0035] an ongoing or scheduled (latency tolerant) transmission may be "punctured" or "pre-empted" by allocating or otherwise using a portion of the resources scheduled for another (low latency) transmission.  )
Regarding Claim 6 Islam et al. discloses everything as applied above (see claim 1). 
wherein the first mobile device is a first mobile communications device and the second mobile unit is a second mobile communications terminal ( see fig. 1, see [0032] the mobile devices 120 and 140 to the base station 110 and vice-versa.  Data carried over the uplink/downlink connections may include data communicated between the mobile devices 120 and 140, as well as data communicated to/from a remote-end (not shown) by way of the backhaul network 130.  As used herein, the term "base station" refers to any component (or collection of components) configured to provide wireless access to a network, such as an enhanced Node B (eNB), gNodeB (gNB), a macro-cell, a femtocell, a Wi-Fi access point (AP), or other wirelessly enabled devices.). 
 Regarding Claim 7 Islam et al. discloses everything as applied above (see claim 1). 
wherein the first mobile device is a first base station and the second mobile device is also the first base station (see [0032] the term "base station" refers to any component (or collection of components) configured to provide wireless access to a network, such as an enhanced Node B (eNB), gNodeB (gNB), a macro-cell, a femtocell, a Wi-Fi access point (AP), or other wirelessly enabled devices.)
 Regarding Claim 8 Islam et al. discloses everything as applied above (see claim 1). 
wherein: the first control information identifies third allocated resources for transmitting third data in the second time period,  the second resources comprises a further set of re-allocated resources selected from the third allocated resources,  and the second control information notifies a third mobile device of the transmission of data other than the third data in the further set of re-allocated resources originally allocated to the transmission of the third data( see fig. 11, see [0084] s shown in FIG. 11, a configuration indication is transmitted from a gNodeB (gNB)/eNB to a latency tolerant UE such as an eMBB UE in step 1101, e.g., prompting the eMBB UE to turn on or activate a monitoring function to monitor for pre-emption indicators that may indicate the presence of second data (e.g. low latency traffic) on resources identified in DL scheduling grants for the eMBB UE.  ) . 

Allowable Subject Matter
5.	Claims 9-12 and 15-16 allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
7.	Claims 9, 12, 15 and 16 are allowed because the closest prior art, Islam et al. ( US Patent Application Publication 2018/0063865), fails to anticipate or render obvious the concept of in a case that a second control channel is inserted in the transmission frame, control the transceiver to perform, based on the second control information, interference cancellation  where wherein the performing the interference cancellation includes discarding one or more signals already received in some or all of the set of re-allocated resources, in combination with all other limitations in the claim (s) as defined by applicant.
Islam et al.  discloses that scheduling a first transmission of first data (e.g., latency tolerant data) to a first UE on first resources, and transmit second data (e.g., low latency data) to a second UE on a portion of the first resources, but does not interference cancellation  where wherein the performing the interference cancellation includes discarding one or more signals already received in some or all of the set of re-allocated resources.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
8.	Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive. 
In the remarks on pg. 11-14 of the amendment, the applicant contends that Islam et al. does not teach or suggest “after transmission of the second data is completed, inserting a second control channel in the transmission frame and control the transceiver to transmit, second control information in a second channel of the transmission frame, the second control information notifying the first mobile device of a transmission of data other than the first data in the set of re-allocated resources originally allocated for transmission of the first data , the second control channel is not inserted in the transmission frame in a case that the identifying indicates that the second data is to not be transmitted”
Examiner respectfully disagrees Islam et al. teaches in [0051-52] transmitting additional control signaling within the resources that would otherwise be allocated for data within the latency tolerant TB. When a low latency traffic indicator is signaled via the resources reserved for control signaling, it is assumed that the indicator signaled is provided within a control channel region or a control resource set configured in some symbol(s) of a slot which is not used for data transmission. For example, different control messages may be used to indicate low latency and latency tolerant traffic when low latency traffic (e.g., URLLC traffic) arrives.  REs used for collective indication such as a collective indicator 712 shown in FIG. 7D may puncture (reads on insert) regular eMBB data, which together with other punctured data may be transmitted later.  The signaling may indicate the presence of the second data on the first resources. Also in  fig. 5A,  and  [0051-53] , a single control message may be used to indicate low latency and latency tolerant traffic at the end of a latency tolerant UE scheduling interval.  Signaling of the low latency traffic may be explicit or implicit. Therefore claim limitation is not patentable distinct. 



Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        September 12, 2021

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462